DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 
Examiner acknowledges that optically interrogating the hub is one way to establish the longitudinal offset and that the offset may be established by a system comprising a temperature encoder, a system to generate a temperature between two points and a system comprising an electronic device (e.g. comprising a mechanical potentiometer or an optical sensor, e.g. gradient sensor, discrete sensor) (see Paragraph [0021] of the PG-Publication) however, the claim is broadly written to cover all disclosed embodiments to establish the longitudinal offset.  In other words, the scope of the claim limitations of “a guide wire comprising an optical fiber with optical shape sensing properties only along a distal length of its longitudinal extension”, “a hub configured to establish a recognizable longitudinal offset between the catheter and the optical fiber” and “an optical console...to recognize the recognizable longitudinal between the catheter the optical fiber, and register a longitudinal offset of the catheter in relation to a point along the optical fiber” in combination is not adequately described by the specification as originally filed.  Claims 14-15 appear to have the same issue.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/029013 to Gutierrez et al. “Gutierrez” in view of U.S. Publication No. 2011/0202069 to Prisco et al. “Prisco”, U.S. Publication No. 2005/0182319 to Glossop and U.S. Publication No. 2009/0292171 to Ito et al. “Ito”.  
As for Claims 1, 3, 5, 10 and 14-16, Gutierrez discloses an optical shape sensing system for use during minimally invasive catheter navigation procedures (Abstract).  The system includes an optical guidewire for advancing a catheter to a target region (Abstract) by overlaying 3D shape information onto an image (Pages 1 and 7).  Gutierrez explains that the optical It is to be understood that the OSS properties of the optical fiber can be obtained in various ways, as known by the skilled persons.  E.g. the optical interrogation may make use of Rayleigh scattering, or make use of Fiber Bragg Gratings written into the fiber.  The method for optical interrogation of the optical shape sensing properties may be performed in several ways, such as also known by the skilled person” (Specification, Page 5).  Thus, according to the specification, optically interrogating an optical fiber is 1) well known and 2) accomplished, for example using Fiber Bragg Gratings.  While not specifically referenced, Figs. 3B and 3C appear to depict a hub at the proximal end of the catheter.  

    PNG
    media_image1.png
    897
    855
    media_image1.png
    Greyscale

Gutierrez does not expressly disclose where the shape sensing properties are only along a distal length of the optical fiber’s longitudinal extension and wherein the hub is configured to hold, at least temporarily, the optical guidewire in a known configuration to establish a recognizable longitudinal offset between the catheter and the optical fiber as claimed.  
Prisco teaches from within a similar field of endeavor with respect to an optical shape sensing system and method for use during minimally invasive surgical procedures (Abstract; Paragraphs [0004]-[0011]  [0021]) where an optical fiber has 3D optical shape sensing properties only along a distal length of its longitudinal extension (Fig. 5 and corresponding descriptions).  Examiner notes that while Fig. 5 may depict fiber Bragg gratings along its length, Prisco makes it clear that the “shape sensing segment” (e.g. 518 in Fig. 5) is defined at the distal end starting at location L9 and extending for some distance S9 (Paragraph [0100]).  
Accordingly, one skilled in the art would have been motivated to have modified the optical fiber described by Gutierrez to have optical shape sensing properties only along its distal length as described by Prisco in order to reduce the complexity of the optical fiber measurement and reduce the overall system cost.  Such a modification also appears to be a simple substitution of one known optical shape sensing fiber for another to yield predictable results.  
Further regarding the offset, Prisco explains that the surgical instrument (e.g. 103 in Fig. 1) may include a lumen shaped with a known, recognizable feature such that when the shape sensor is inserted into the instrument 130, its location may be determined based on strain induced by the shape (Paragraph [0061]).  
In addition, Glossop teaches from within a similar field of endeavor with respect to navigating catheters within the body with a guidewire with position indicating means (Paragraphs [0027], [0029], [0032], [0140], [0146] and [0168]) where a hub is provided on the Glossop makes it clear that the hub can lock a referencing device in a particular position if appropriate (Paragraph [0144]).  
Accordingly, one skilled in the art would have been motivated to have modified a portion of a lumen in hub described by Gutierrez to be shaped with a known, recognizable feature as described by Prisco and to enable the optical guidewire to be locked in a particularly position as described by Glossop in order to help register catheter locations to the optical guidewire.  Such a modification would enhance advancement of catheter navigation and also requires nothing more than combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  
As for the “recognizable offset” used by the processing arrangement, Examiner notes that this limitation appears to be met when the modified optical guidewire is locked, at least temporarily in the hub’s lumen shaped with a recognizable offset described above and the predefined shape is used to reference a position of the fiber.  
Nonetheless, Ito teaches from within a similar field of endeavor with respect to navigating medical devices within the body where lumen distances (e.g. channel 2F1) are known in order be used with advancement/retraction mechanisms configured with an encoder or optical detector to help determine the relative position of an inserted device within the lumen (Paragraph [0093]-[0094]).  
Accordingly, at the time of the invention, it would have been obvious to a person skilled in the art to have used pre-calculated lumen distances and encoders or optical sensors as described by Ito in order to establish a recognizable offset between the guidewire and the catheter to determine a location of the guidewire within or protruded from the catheter’s 

As for Claim 2, Examiner notes that the catheter as described above has a lumen for the guidewire to be inserted therein.  Thus, the guidewire will follow a 3D shape of the catheter in its broadest reasonable interpretation.  
With respect to Claim 4, Examiner notes that absent any criticality or unexpected result, the particular size of the guidewire and catheter are considered to be an obvious design choice depending on the particular target within the body.  In other words, any modification to the size or shape of the guidewire is considered to be obvious in the absence of showing any criticality or unexpected result (MPEP 2144.04).  
As for Claims 6-7 and 17-18, Gutierrez discloses steps to acquire an image and to overlay the 3D shape of the optical guidewire on the image as described above.  Examiner notes the shape of the fiber would be displayed as a graphical line where the pictured device appears to be.  Glossop also discloses superimposing position indicating information on the images (Paragraph [0006]).  
With respect to Claim 8, Examiner notes that the modified system and method as described above uses a known distance of the catheter’s lumen in order to facilitate guidewire location.  The known distance is may be considered a “model of a default shape” in its broadest reasonable interpretation.  
Regarding Claims 9 and 23, Examiner notes that the modified system including the hub would induce strain at multiple points of the fiber (e.g. entry, exit and fixed locations) given that the optical fiber would follow the shape of the structure (e.g. hub) it was inserted into.  
Glossop depicts registration devices with predetermined curvature (e.g. 821, 823 in Fig. 8).  

Regarding Claim 12, Examiner notes that the system as described above allows the system to recognize a position of the proximal end of the longitudinal device with respect to the aforementioned fixed point(s) in the hub (e.g. entrance or exit of hub with respect to curved lumen).  
With respect to Claim 13, Examiner notes that one skilled in the art would appreciate that various sized catheters are available to a user of the systems described by Gutierrez, Glossop and Ito.  Accordingly, it would have been obvious to make such plurality of catheters available to the user for the navigation as described above as such a modification merely involves a duplication of parts and changes in shape/size according to conventional techniques.  

Regarding Claims 19-20, Gutierrez discloses steps to acquire an image and to overlay the 3D shape of the optical guidewire on the image as described above.  In addition, Glossop discloses where the display may superimpose a graphical representation of the probe or instruments position (Paragraph [0012]).  Furthermore, Ito teaches that lumen distances (e.g. channel 2F1) are known in order be used with advancement/retraction mechanisms when appropriate to determine where a device positioned within the lumen is located (Paragraph [0093]-[0094]).  Accordingly, one skilled in the art would have been motivated to have modified the display to also display the catheter with appropriate offset with respect to the optical fiber in a superimposed manner in order to convey the position of all instruments within the body.  .  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20s and 23 have been considered but are moot in view of the updated grounds of rejection.  However, Examiner will address Applicant’s remarks which still pertain to the maintained 35 U.S.C. 112(a) written description rejection.  For example, Applicant generally argues that the rejection is improper and then cites portions of the specification for each of the claimed limitations (REMARKS, Pages 11-14).  However, as explained above, the limitations of the optical shape sensing ONLY along a distal length appears to directly contradict the ability to establish a recognizable longitudinal offset by inducing strain at the optical fiber at a known position and optically interrogating the fiber in the hub (see Paragraphs [0020], [0021] and [0022] of the PG-Publication).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 8,622,935 to Leo which depicts shape sensing sensors only in a distal portion (48 in Figs 4-5 and corresponding descriptions) and WO 2011/086432 to ‘T Hooft et al. ‘T Hooft which discloses a system and method for determining a position of an instrument using an optical shape sensing system including at least one optical fiber integrated with a plurality of sensors  (e.g. Fiber Bragg; Abstract; Pages 2-3).  ‘T Hooft explains that the optical fiber is inserted into a sheath which is inserted into an instrument channel of medical scope (Abstract) which can be a catheter (Page 7).  Fig. 3 .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373.  The examiner can normally be reached on M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793